Citation Nr: 9917656	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the rating assigned for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date prior to May 27, 1997, 
for the assignment of a 50 percent rating for the service-
connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1998 decision of the RO.  In September 
1998, a videoconference hearing was held before an Acting 
Member of the Board.



REMAND

The veteran contends, in essence, that his service-connected 
PTSD is severe enough to warrant a rating greater than 50 
percent.  

At a VA PTSD examination in February 1997, the veteran 
reported that, following his medical retirement from the fire 
department in 1985, he had had increasing symptoms of PTSD, 
including nightmares, social isolation, periods of marked 
anger, irritability and flashbacks.  The veteran's 
productivity, orientation, memory, insight and judgment were 
reported to be adequate.  The veteran was diagnosed as having 
PTSD.  A full multiaxial evaluation, including a score on the 
Global Assessment of Functioning (GAF) scale, was not 
provided.

In a statement from the Raleigh Vet Center in September 1998, 
it was reported that the veteran was unable to engage in 
substantial gainful activity due to a combination of his loss 
of sleep, anger, isolation and fear of commitment.  There was 
no mention of any of his physical problems.

During his hearing before an Acting Member of the Board in 
September 1998, the veteran reported that a left knee 
disability and his PTSD were preventing him from obtaining 
employment.  He indicated that he had severe depression and 
suicidal thoughts and that he did not want to associate with 
others.  He also reported that he had fits of rage and panic 
attacks.

The veteran's claim of entitlement to a rating greater than 
50 percent for the service-connected PTSD is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

The Board notes that the February 1997 VA examination that 
was provided to the veteran was not sufficiently 
comprehensive for rating purposes and did not comport with 
the decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
in Massey v. Brown, 7 Vet. App. 204 (1994).  In Massey, the 
Court emphasized that, in cases involving the rating of 
psychiatric disorders, clinical findings must be related 
specifically to the applicable rating criteria.  


Thus, to comply with Massey, the examiner must distinguish 
the symptoms or findings attributable to service-connected 
PTSD, as opposed to any other existing disability, and 
determinations must be made about the extent to which the 
service-connected PTSD alone reduces initiative, flexibility, 
efficiency, memory, judgment and reliability so as to produce 
occupational and social impairment.  

In addition, the TDIU and earlier effective date claims are 
inextricably intertwined with the claim for a higher rating 
for the service-connected PTSD.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998) (where a decision on one issue would 
have a significant impact upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined).  Thus, it would be 
inappropriate for the Board to proceed with adjudication of 
these claims without first determining whether a higher 
rating is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for PTSD since February 1997.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  The examiner should 
also be provided a copy of the rating 
criteria and be asked to comment on the 
severity of the service-connected PTSD in 
terms of those criteria.  In addition, 
the examiner should offer an opinion as 
to the degree of any demonstrated 
occupational and social impairment caused 
by the service-connected PTSD alone.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and be given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


